Matter of Blair v Bassette-DiGregorio (2021 NY Slip Op 01583)





Matter of Blair v Bassette-DiGregorio


2021 NY Slip Op 01583


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND TROUTMAN, JJ.


196 CAF 18-01862

[*1]IN THE MATTER OF KEVIN J. BLAIR, PETITIONER-RESPONDENT,
vCRYSTAL L. BASSETTE-DIGREGORIO, RESPONDENT-APPELLANT. 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (REBECCA L. KONST OF COUNSEL), FOR RESPONDENT-APPELLANT.
KEVIN J. BLAIR, PETITIONER-RESPONDENT PRO SE.
ANDREW S. GREENBERG, SYRACUSE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Salvatore A. Pavone, R.), entered September 17, 2018 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, awarded petitioner sole legal and primary physical custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court